Citation Nr: 1514695	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Wishard, Counsel







INTRODUCTION

The Veteran had active military service from August 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's STRs have more probative value than his statements made decades later.

2.  The earliest clinical evidence of bilateral hearing loss is approximately five decades after separation from service. 

3.  The clinical evidence is against a finding that the Veteran has bilateral hearing loss disability causally related to, or aggravated by, active service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1112, 1113, 1111, 1131, 5107 (West 2014); 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in November 2010.  

The claims file includes service treatment records (STRs), post service clinical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

A December 2010 VA record reflects that the Veteran was seen for his hearing by a private clinician in November 2010; records from such are not associated with the clams file.  Nevertheless, the Board finds that a remand to obtain such is not warranted.  The Veteran has been advised of the evidence necessary to substantiate his claim.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Moreover, the claimed private record is from November 2010, and the claims file includes VA records prior to that time, as well as a VA record from December 2010 (four weeks later), which discusses the November 2010 findings and the similar results on the December 2010 examination.  

The December 2010 audiology consult reflects that the Veteran will be referred to ENT due to his asymmetrical hearing, which was significantly worse in the left ear than the right ear, and had changed significantly since the 2001 examination.  Importantly, the reason for the referral was the significant shift change in one ear sometime after the 2001 examination.  The record does not reflect if the Veteran was subsequently seen by ENT; nevertheless, a remand to obtain the record, if any, is not warranted.  There is no indiction in the claims file that the asymmetrical hearing loss sometime after 2001 is in anyway due to military service five decades earlier.  Moreover, the Board does not dispute that the Veteran had bilateral hearing loss disability in November 2010.  Finally, the claims file includes a VA examination/opinion report which considers the Veteran's asymmetrical hearing loss and found it was not at least as likely as not that the Veteran's hearing loss disability was related to service. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that an adequate opinion has been obtained.  The March 2013 VA opinion is predicated on examination of the Veteran, a review of the claims file, and consideration of the Veteran's report of hearing loss since service. Adequate rationale has been provided.  As is discussed in further detail below, the Board finds that the Veteran's statement as to hearing loss since service is less probative than the clinical records in service, and need not have been considered by the examiner. 

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has bilateral hearing loss disability as a result of working on an airbase.  The Veteran separated from service in 1952.  In 2001, the Veteran sought treatment for bilateral hearing loss.  At that time, he reported noise exposure in service and in his civilian occupation.  Upon examination, he had normal hearing in the right ear and mild loss in the left ear through 2000 Hz, dropping to a severe noticed SNHL (sensorineural hearing loss) bilaterally.  It was noted that his speech discrimination scores were excellent.  The assessment was severe high frequency sensorineural hearing loss in both ears consistent with noise exposure.  The Board notes that this is approximately 49 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
A December 2010 VA clinical record reflects that the Veteran was seen on consult with a report of reduced hearing in the left ear of gradual onset.  Examination revealed "significant asymmetry, left ear worse than right."  Word recognition scores were fair in the right ear and poor in the left ear.  It was noted that thresholds in the right ear were similar to 2001, but that thresholds in the left ear had decreased significantly from 250-500 Hz as compared to 2001.  It was also noted that the Veteran had "significant decrease word [recognition] scores [bilaterally] compared to 2001.  Thus, the evidence reflects that something happened to the Veteran which caused a significant change to his hearing between 2001 and 2010; there is no indication that this was due to service decades earlier.

The evidence of record includes a December 2012 VA examination report in which the examiner noted that the Veteran denied civilian occupational and recreational noise exposure; the Board notes that this differs from the Veteran's reported statement in 2001 in which he noted civilian noise exposure.
  
A March 2013 VA addendum to the December 2012 VA examination report reflects the examiner's opinion that it is not at least as likely as not that the Veteran hearing loss was causally related to service.  The examiner noted that the Veteran had normal hearing assessment upon separation from service, and no complaints with regard to hearing loss in his STRs.  The examiner also noted that there was no evidence of hearing loss prior to 2001.  

The Board acknowledge that there evidence of hearing loss prior 2001 (i.e. the Veteran's statement in 2001 that he had hearing loss since service) and that the examiner did consider the Veteran's 2001 statement; thus, the Board construes the examiner's statement as of "no evidence" to mean no clinical evidence.

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.  The Veteran's November 1952 report of medical examination for separation purposes reflects that he had normal hearing acuity (i.e. 15/15) on whispered voice testing.  The STRs reflect that the Veteran sought treatment for his testicles (September 1949), constipation (November 1949), myositis of the neck (December 1949), a migraine and loss of consciousness (February 1950), burns to the eyes (September 1950), and swelling of malleolus (April 1952).  Thus, it seems reasonable, that if he had experienced hearing loss in service, he would have sought treatment for it, or complained of it, as he did for other problems. 

The Board acknowledges that the Veteran reported that he has had hearing loss since service; however, he also has stated that he did not seek treatment until he filed his claim.  The Board finds that if the Veteran had noticed hearing loss upon separation from service, at the age of 21, it would have been reasonable for him to have sought treatment for it rather than wait another 49 years. 

The Board also notes that in 1953, the Veteran filed a claim for service connection for dental treatment.  The Board finds that if the Veteran believed that he was experiencing hearing loss at that time, it would have been reasonable for him to have filed a claim for such when he filed his other claim; he did not do so.

The Veteran has asserted that while stationed in Alaska, he was assigned to a unit which was guarding runways and hiding weapons in caches around the country.  He stated that his assigned duties were not in his military occupational specialty.  In part, he contends that he was assigned to hide arms and ammunitions, and guard fighter jets, and large four engine jet transports.  He contends that this occurred near the flight line and that his barracks was near the flight line.  He stated that "lengthy exposure to cold and the noise of jet engines is surely the root cause of my hearing deficiency as well as the tinnitus that I experience today.  I could tell at the time I was suffering a loss of hearing and experienced a ringing in my years incessantly throughout that tour of duty."
  
The Board acknowledges that the Veteran was in the Air Force and would have reasonably been exposed to some noise from planes while stationed on an Air Force base.  The Veteran's military occupational specialty (MOS) was as a supply room specialist.  

A review of the Veteran's STRs reflects that in September 1950, while stationed in Alaska, the Veteran sought treatment for burns to the eyes.  The STR reflects that the Veteran was "inventorying supplies (authorized work detail) when he struck his face against a flight bulb" in building T-129.  Thus, the record establishes that the Veteran was working inside a building doing inventory work as part of his MOS while stationed in Alaska.  Such evidence is against the Veteran's statement many decades later that he was not assigned to duties in his MOS while in Alaska. 

With regard to tinnitus and its possible onset at the same time as hearing loss, the Board acknowledges that the Veteran is service connected for tinnitus.  However, the evidence reflects that the Veteran had tinnitus prior to being stationed in Alaska.  A February 1950 STR from LAFB (Lackland Air Force Base in Texas) reflects that the Veteran sought treatment for a migraine.  It was noted that when he had awoken, he had a throbbing headache and was nauseated.  It was further noted that he had lost consciousness, and later had dizziness, blurring of vision, and tinnitus in both ears.  Thus, the evidence indicates that the Veteran's tinnitus was related to a migraine prior to his claimed acoustic trauma in Alaska.  

The Board is mindful that it has been five decades since the Veteran's service and that memories may fade and change over time.  The Board finds that the records contemporaneous to service are more credible than statements made decades later. 

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g. noticeable hearing loss).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has current hearing loss.  However, the Board finds that any statement by the Veteran that he has had hearing loss since service is less probative than the whispered voice testing, which was performed by a medical professional, upon separation.  

In sum, the competent probative clinical evidence of record is against a finding that the Veteran has bilateral hearing loss disability causally related to active service.  The Veteran has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of hearing acuity, especially in his case, in which he has asymmetrical hearing loss with a significant change between 2001 and 2010.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value. see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


